Citation Nr: 0924748	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.  

2.  Entitlement to an increased evaluation for service-
connected right eye cataract, currently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased evaluation for service-
connected arthritis of the cervical spine, evaluated as 20 
percent disabling prior to January 29, 2007, and as 30 
percent disabling thereafter.    

4.  Entitlement to a compensable evaluation for service-
connected gastritis and gastroenteritis.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1971, and from July 1973 to October 1990.   

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.  In 
November 2006, the Board remanded the claims for additional 
development.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not have a low back condition that is 
related to his service.   

2.  The 30 percent rating currently in effect for Veteran's 
service-connected right eye cataract is the maximum schedular 
provided for; factors warranting an extraschedular rating are 
not shown.  

3.  Prior to January 29, 2007, the Veteran's service-
connected arthritis of the cervical spine is shown to be 
productive of subjective complaints of pain, no more than a 
moderate limitation of motion, forward bending (flexion) to 
45 degrees, no ankylosis, and not incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  

4.  As of January 29, 2007, the Veteran's service-connected 
arthritis of the cervical spine is shown to be productive of 
subjective complaints of pain, flexion to 15 degrees, no 
ankylosis, and not incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  

5.  The Veteran's service-connected gastritis and 
gastroenteritis is shown to be productive of recurrent 
pyrosis in 2003, and recurrent gastritis in 2007, with 
complaints of reflux, but not small nodular lesions, 
dysphagia, substernal or arm or shoulder pain, or symptoms 
productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred or aggravated as a 
result of the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  

2.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for right eye cataract have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.7, 4.84a, Diagnostic Codes 6028, 
6029 (2008).  

3.  Prior to January 29, 2007, the criteria for a rating in 
excess of 20 percent for the Veteran's service-connected 
cervical spine arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (as in effect September 26, 
2003).  

4.  As of January 29, 2007, the criteria for a rating in 
excess of 30 percent for the Veteran's service-connected 
cervical spine arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (as in effect September 26, 
2003).  

5.  The criteria for a compensable rating for gastritis and 
gastroenteritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, 
Diagnostic Codes 7307, 7346 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he injured his back during basic 
training in 1968, more than 40 years ago.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.   

The Veteran's service treatment reports show that in May 
1968, he was treated for complaints of low back pain.  On 
examination, he had a full range of motion in the back, and 
deep tendon reflexes were symmetrical.  A back examination 
was noted to be "unremarkable."  The impression was "mild 
back strain."  An April 1990 report notes complaints of low 
back pain, and contains an assessment of low back pain which 
"may be related to hip pathology" (service connection is 
not currently in effect for a hip disability).  An October 
1987 examination report, and the Veteran's separation 
examination report, dated in June 1990, show that his spine 
was clinically evaluated as normal.  The reports note 
recurrent back pain.  In associated "reports of medical 
history," the Veteran indicated that he had recurrent back 
pain.  

As for the post-service medical evidence, a VA general 
medical examination report, dated in December 1991, shows 
that the Veteran complained of low back pain which he related 
to a 1968 injury.  The relevant "diagnosis" was "no 
evidence of low back abnormality."  An associated X-ray for 
the lumbar spine was normal.  

Such findings only provide evidence against this claim. 

The next relevant medical evidence is dated about 21/2 years 
later.  Specifically, a VA examination report, dated in May 
1994, shows that the Veteran complained of occasional low 
back pain.  The report notes that X-rays of the lumbar spine 
showed narrowing at the L4-L5 and L5-S1 disc spaces.  The X-
ray report also notes that a possible HNP (herniated nucleus 
pulposus) could not be ruled out.  

The next relevant medical evidence is dated over seven years 
later.  Specifically, reports from W.N.J., M.D., dated 
beginning in August 2001, note complaints of low back pain, 
and a November 2001 report notes the presence of lumbar spine 
disc disease.  See also April 2003 VA magnetic resonance 
imaging (MRI) report (noting lumbar disc disease).  
Thereafter, VA and non-VA reports show that he received a 
number of treatments for low back pain.  

A VA examination report, dated in January 2007, contains 
impressions of L5/S1 disc bulge, L4/5 facet hypertrophy, disc 
dessication L3/4, L4/5, and L5/S1, and chronic pain secondary 
to lumbar disc disease.  The physician indicated that the 
Veteran's C-file had been reviewed.  In an addendum, dated in 
November 2007, the VA physician who performed the 
aforementioned examination states that the Veteran appears to 
have degenerative back disease that is related to wear and 
tear of the aging process, and that it is less likely than 
not that this condition is related to military service, 
providing more evidence against this claim.  

Reports from the Social Security Administration (SSA) 
indicate that the SSA determined that the Veteran was 
disabled as of December 2004.  These records include the 
Veteran's self-reported employment history, and show that he 
stated that in September 2001, he fell and sustained a low 
back injury at his place of employment, providing highly 
probative evidence against this claim.   

In a March 2004 letter, a fellow veteran states that he 
remembers the Veteran getting hurt during basic training in 
1968.  

A statement from the Veteran's mother and stepfather, 
received in about October 2003, shows that the authors assert 
that the Veteran complained of back pain after he injured his 
back during service in 1968.   

The Board finds that the preponderance of the evidence is 
against the claim.  The service treatment reports show that 
the Veteran was treated for low back symptoms on two 
occasions, once in 1968, and once 22 years later, in 1990.  
The impression in 1968 was mild back strain; the impression 
in 1990 was low back strain.  Despite his recorded complaints 
of back pain in an October 1987 examination report, and in 
the June 1990 separation examination report, his spine was 
clinically evaluated as normal on each occasion, and there is 
no evidence of low back pathology during service.  Therefore, 
the Board finds that the evidence is insufficient to show 
that he had a chronic low back condition during service.  See 
38 C.F.R. § 3.303.  Similarly, the December 1991 VA 
examination report shows that the Veteran complained of low 
back pain.  However, an associated X-ray for the lumbar spine 
was normal, and the relevant "diagnosis" was "no evidence 
of low back abnormality."  The earliest objective post-
service medical evidence of a diagnosed low back disorder is 
found in the May 1994 VA examination report.  This report 
comes over three years after separation from service.  There 
is a seven-year gap following this examination report, i.e., 
no relevant treatment is shown until 2001.  

In addition, the evidence indicates that the Veteran 
sustained a low back injury at work in September 2001.  
Furthermore, the November 2007 VA opinion is highly probative 
evidence which shows that the Veteran does not have a low 
back disability as a result of his service.  This opinion was 
based on an examination of the Veteran, as well as a review 
of the claims files.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  There is no competent and probative evidence 
to show that the Veteran has a low back disability that is 
related to his service.  Finally, there is no competent 
evidence to show that arthritis of the low back was 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that a low 
back disability was caused by service, which ended in 1990 
(about 19 years ago).  In this case, while a veteran is 
generally considered competent to report that he perceived 
physical symptoms during service, the Veteran's service 
treatment reports show only two relevant treatments, in 1968 
(over 40 years ago), and once in 1990, with no evidence of 
low back pathology during service.  When his service 
treatment reports are considered together with his post-
service medical records (which indicate that a low back 
condition is shown no earlier than 1994, and which do not 
contain competent, credible evidence of a nexus between a low 
back disability and the Veteran's service), the Board finds 
that the medical evidence outweighs the Veteran's contention 
that the claimed condition is related to his service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Veteran also asserts that he is entitled to increased 
ratings for his service-connected right eye cataract, 
arthritis of the cervical spine, and gastritis and 
gastroenteritis.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board will first analyze the claim for an increased 
rating for the Veteran's right eye cataract.  With regard to 
the history of the disability in issue, the Veteran's service 
treatment reports show that in 1989, he was found to have a 
right eye cataract.  See 38 C.F.R. § 4.1 (2008).  

In June 1992, the RO granted service connection for a right 
eye cataract, evaluated as noncompensable.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

In February 2003, the Veteran filed a claim for an increased 
rating.  In August 2003, the RO granted the claim, to the 
extent that it assigned a 30 percent rating, with an 
effective date of February 18, 2003 (i.e., the date of 
receipt of his claim).  The Veteran has appealed.  

The RO has evaluated the Veteran's right eye cataract under 
38 C.F.R. § 4.84a, Diagnostic Codes (DC's) 6028-6029.  See 38 
C.F.R. § 4.27 (2008) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may 
be read to indicate that "cataract, senile and others" is 
the service-connected disorder, and it is rated as if the 
residual condition is aphakia under DC 6029.  

Post-operative traumatic cataract is to be rated based on 
impairment of vision and aphakia.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6027 (2008).  A minimum of 30 percent is 
assigned when aphakia is present, either bilaterally or 
unilaterally.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.  
The Note following DC 6029 indicates the 30 percent 
evaluation will not be combined with any other rating for 
impaired vision.  Id.  

A rating in excess of 30 percent is not warranted under any 
other potentially applicable code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, service-
connection is not in effect for a left eye disability, and 
there is no evidence to show that the Veteran is blind in the 
left eye.  See e.g., December 2006 VA eye examination report 
(noting left eye near visual acuity of 20/200 (without 
glasses), and corrected near visual acuity of 20/40).  
Therefore, the Veteran's left eye vision is considered normal 
(20/40 or better) when evaluating the right eye for 
compensation purposes.  See 38 U.S.C.A. § 1160(a)(1) (West 
2002); 38 C.F.R. § 3.383(a)(1); Villano v. Brown, 10 Vet. 
App. 248, 250 (1997); Boyer v. West, 12 Vet. App. 142, 144-5 
(1999).  

Furthermore, the Veteran is not shown to be blind in his 
right eye.  See e.g., December 2006 VA eye examination report 
(noting right eye near visual acuity of 20/200 (without 
glasses), and corrected near visual acuity of 20/30).  
Therefore, the provisions pertaining to compensation for the 
combination of service-connected and nonservice-connected 
disabilities, where blindness in each eye is shown, do not 
apply.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  

Ratings above 30 percent require some measurable impairment 
of visual acuity in both eyes.  See e.g., 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6067, 6068, 
6069, 6073, 6076, 6071, 6072, 6073, 6075, 6076, and 6078. 
While there is measurable impairment of vision in his right 
eye, the Veteran's left eye is considered normal for ratings 
purposes.  Therefore, there are no available ratings in 
excess of 30 percent.  Furthermore, and as noted above, DC 
6029 prohibits the combining of the aphakia rating with any 
other impaired vision ratings.  Accordingly, there is no 
basis for the assignment of a rating in excess of 30 percent.  

Finally, the Board has considered whether the Veteran's 
service-connected right eye cataract, standing alone presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, due solely to the Veteran's service-connected right 
eye cataract as to render impractical the application of the 
regular schedular standards.  

In this regard, the most recent VA examination report, dated 
in December 2006, indicates corrected near visual acuity of 
20/30, corrected distant visual acuity of 20/25, and contains 
a diagnosis of "status post cataract surgery right eye with 
good result."  Accordingly, the regular schedular standards 
and the assigned noncompensable disability rating adequately 
compensates the veteran for any adverse impact caused by his 
right eye cataract.  The Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.  

With regard to the claim for an increased rating for 
arthritis of the cervical spine, the Veteran's service 
treatment reports show that he received a number of 
treatments for complaints of neck pain, with a 1986 X-ray 
report noting mild spondylosis, minor degenerative joint 
disease, and degenerative disc disease that was most 
prominent at C4-5 and C5-6.  A VA examination report, dated 
in 1991, notes mild degenerative changes at C5-6.  A VA 
examination report, dated in 1994, notes degenerative 
arthritis and possible degenerative disc disease, with a 
normal X-ray.  See 38 C.F.R. § 4.1.  

In June 1992, the RO granted service connection for cervical 
spine arthritis, evaluated as 20 percent disabling.  There 
was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  

In February 2003, the Veteran filed his claim for an 
increased rating.  In August 2003, the RO denied the claim, 
and the Veteran appealed.  In January 2009, the RO granted 
the claim, to the extent that it assigned a 30 percent 
rating, with an effective date of January 29, 2007.  However, 
since this increase did not constitute a full grant of the 
benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

The RO initially evaluated the Veteran's cervical spine 
arthritis as 20 percent disabling under 38 C.F.R. § 4.71a, DC 
5290.  Under DC 5290, a 20 percent evaluation will be 
assigned where there is moderate limitation of motion of the 
cervical spine.  A 30 percent evaluation will be assigned 
where there is severe limitation of motion of the cervical 
spine.  

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, lateral flexion to 45 degrees, and 
rotation to 80 degrees.  See 38 C.F.R. § 4.71a, Plate V (as 
in effect prior to September 26, 2003).  

Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

For the period during which this disability has been 
evaluated as 20 percent disabling, the medical evidence for 
consideration consists of VA progress notes, and examination 
reports, dated between February 2002 and January 29, 2007.  
See 38 C.F.R. § 3.400(o)(2) (2008).  

The Board finds that, prior to January 29, 2007, the criteria 
for a rating in excess of 20 percent have not been met.  The 
only recorded ranges of motion are found in a VA examination 
report, dated in June 2003.  This report shows that, on 
examination, the cervical spine had forward bending (flexion) 
to 45 degrees, backward (extension) to 45 degrees, lateral 
rotation to 80 degrees (right) and 60 degrees (left), and 
lateral flexion to 30 degrees (right) and 15 degrees (left).  
In the Board's judgment, the demonstrated ranges of motion 
are not representative of a severe limitation of motion.  In 
addition, the evidence includes an SSA record, and a VA 
progress note, both dated in March 2004, which include 
findings that the neck range of motion was "intact" 
(specific degrees of motion were not provided).  Similarly, a 
December 2003 VA progress note contains a finding of "full" 
flexion, extension, and rotation (specific degrees of motion 
were not provided).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
a 30 percent rating is not warranted under DC 5290.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In order to warrant 
an evaluation in excess of 20 percent under 38 C.F.R. § 
4.71a, Diagnostic Codes 5286 or 5287 (as in effect prior to 
September 26, 2003), the Veteran would have to demonstrate 
that his spine, or cervical spine, was ankylosed (complete 
bony fixation) at a favorable angle.  However, there is no 
evidence of ankylosis of the spine, to include the cervical 
spine.  

The schedular criteria by which the Veteran's cervical spine 
disability can be rated have changed during the pendency of 
the Veteran's appeal.  See 68 Fed. Reg. 51454- 51458 (August 
27, 2003) (effective September 26, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board notes 
that DC 5290 was changed to DC 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas  no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that a veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
date of the new regulation).  Therefore, the Board will now 
address whether, for the period on and after September 26, 
2003, the Veteran is entitled to a higher rating under the 
new criteria.  The effective date of any rating assigned 
under the revised schedular criteria may not be earlier than 
the effective date of that change; the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of change.  VAOPGCPREC 3- 2000, 65 Fed. 
Reg. 33,421 (2000).  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (cervical strain) is rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that a 30 percent 
evaluation is warranted where forward flexion of the cervical 
spine is 15 degrees or less, or where there is favorable 
ankylosis of the cervical spine.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that, prior to January 29, 2007, a rating in 
excess of 20 percent is not warranted under DC 5237 (as in 
effect September 26, 2003) and the General Rating Formula.  
The only recorded ranges of motion for the cervical spine 
during the time period in issue have previously been 
discussed.  The June 2003 VA examination report showed that 
on examination, the cervical spine had forward flexion to 45 
degrees.  The evidence also contains other findings of 
"intact" range of motion, and "full" flexion, providing 
highly probative evidence against this claim.  

In summary, the evidence is insufficient to show that forward 
flexion of the cervical spine was 15 degrees or less.  
Furthermore, this evidence does not show that the Veteran's 
cervical spine is ankylosed.  With regard to the "Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes," a 1986 service X-ray report notes 
the presence of degenerative disc disease, however, none of 
the service treatment reports or post-service medical reports 
show that the Veteran has ever been diagnosed with IDS.  The 
June 2003 VA examination report shows that the Veteran 
complained of cervical spine pain with radiation to the left 
trapezius.  He denied any periods where he had to stay on 
bedrest all day in the past year.  The Board therefore finds 
that the evidence is insufficient to show that he had 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for a 
rating in excess of 20 percent for the Veteran's cervical 
spine arthritis have not been met under Diagnostic Codes 5237 
and 5243 (as in effect September 26, 2003).  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements. The functional loss may be due to absence 
of part, or all, of the necessary bones, joint and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board does not find that the disability attributable to 
his neck symptoms has resulted in functional disability in 
excess of that contemplated in the 20 percent rating already 
assigned.  The June 2003 VA examination report shows that the 
Veteran complained of cervical spine pain with radiation to 
the left trapezius.  He denied any periods where he had to 
stay on bedrest all day in the past year.  Deep tendon 
reflexes were 2+ and equal at the biceps.  Motor strength was 
5/5 throughout the shoulders and arms.  The impression was 
chronic mechanical neck pain, and it notes that there were no 
signs or symptoms of cervical radiculopathy or myelopathy, 
and that X-rays were normal for his age.  An associated X-ray 
report notes minimal narrowing at C4-5 and C5-6 related to 
degenerative disc disease.  With regard to the other medical 
evidence, a number of reports show treatment for cervical 
spine symptoms that include pain.  A January 2003 report from 
Dr. W.N.J. indicates that X-rays revealed moderate 
degenerative changes at C3-C7.  See also January 2003 VA X-
ray report.  A December 2003 VA progress note contains 
findings noting 5/5 strength in the upper extremities, with 
no pain on flexion or extension, but some pain on rotation 
and side bending.  

In summary, there is insufficient evidence of such symptoms 
as atrophy, incoordination or other neurological impairment 
due to the Veteran's service-connected cervical spine 
arthritis, and the Board finds that the record does not show 
that the Veteran's functional loss due to his service-
connected cervical spine arthritis is shown to have impaired 
him to such a degree that a rating in excess of 20 percent is 
warranted.  Therefore, a rating in excess of 20 percent is 
not warranted for the Veteran's cervical spine arthritis on 
the basis of functional disability.

As of January 29, 2007, the RO has evaluated the Veteran's 
cervical spine arthritis as 30 percent disabling.  

With regard to the criteria in effect prior to September 26, 
2003, the 30 percent rating is the maximum rating provided 
for under DC 5290.  

As for the possibility of a rating in excess of 30 percent 
under another diagnostic code, Schafrath, under DC 5285, when 
evaluating residuals of a fracture of the vertebra, a 60 
percent evaluation is also assignable if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body. 38 C.F.R. § 4.71a, DC 5285 (as in effect prior to 
September 26, 2003).  

Under 38 C.F.R. § 4.71a, DC 5286 (as in effect prior to 
September 26, 2003), a 60 percent evaluation is assignable 
for complete bony fixation (ankylosis) of the spine at a 
favorable angle. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5287 (as in effect 
prior to September 26, 2003), a 40 percent rating is 
warranted for favorable ankylosis of the cervical spine.  

In this case, there is no competent evidence to show that the 
Veteran has a fracture of the cervical vertebra, or ankylosis 
of the cervical spine.  Accordingly, the Board finds that as 
of January 29, 2007, a rating in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.71a, DC's 5285, 5286, or 5287 (as 
in effect prior to September 26, 2003).    

With regard to the current criteria, the General Rating 
Formula provides that a 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine.  In 
addition, the "Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes" provides that a 
40 percent rating is warranted for intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  

The only relevant medical evidence dated during the time 
period in issue is a VA examination report, which indicates 
that the examination was performed on January 29, 2007.  This 
report shows that the Veteran complained of constant neck 
pain that did not radiate to his arms, and which was 
aggravated by cold and wet weather, and repetitive motion.  
He denied having flare-ups, or using a collar or assistive 
devices.  He denied any incapacitating episodes over the last 
year due to his cervical spine.  On examination, flexion was 
to 15 degrees, extension was to 10 degrees, and lateral 
rotation was to 30 degrees (bilaterally).  Pain was noted on 
all motion.  The impression was degenerative disc disease C4-
5 and C5-6, with chronic pain.  

The Board finds that, as of January 29, 2007, a rating in 
excess of 30 percent is not warranted under DC 5243 (as in 
effect September 26, 2003), the General Rating Formula, or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  In this case, there is no competent 
evidence to show ankylosis of the cervical spine.  

With regard to intervertebral disc syndrome, there is no 
evidence to show that a physician ordered bed rest for his 
cervical spine symptoms, and he does not appear to have 
received a formal diagnosis of intervertebral disc syndrome.  
Accordingly, the evidence is insufficient to show that his 
symptoms are productive of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, and the Board finds that the 
criteria for a rating in excess of 30 percent have not been 
met under the General Rating Formula for intervertebral disc 
syndrome.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the criteria for a rating in excess of 30 percent for the 
Veteran's cervical spine arthritis have not been met under DC 
5242, and 5243 (as in effect September 26, 2003).

With regard to the claim for an increased rating for 
gastritis and gastroenteritis, the Veteran's service 
treatment reports show that he was treated for complaints 
that included diarrhea on a number of occasions.  However, 
aside from a November 1968 treatment for gastritis, he was 
not diagnosed with gastritis or gastroenteritis during 
service.  These conditions were not noted upon separation 
from service in June 1990, neither of these conditions were 
diagnosed upon VA examination in December 1971 (or at any 
other time prior to the RO's grant of service connection in 
June 1992), and the basis for the RO's grant of service 
connection is unclear.  Private treatment reports from Dr. 
W.N.J. indicate the presence of GERD (gastroesophageal reflux 
disease) since 1999, but show that the Veteran denied GERD 
symptoms on several occasions in 2002, and include a notation 
that his GERD was asymptomatic in August 2002.  See 38 C.F.R. 
§ 4.1.  

In June 1992, the RO granted service connection for gastritis 
and gastroenteritis, evaluated as noncompensable.  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  

In February 2003, the Veteran filed a claim for a compensable 
rating.  In August 2003, the RO denied the claim.  

The RO has evaluated the Veteran's gastritis and 
gastroenteritis under 38 C.F.R. § 4.114, DC 7307.  Under DC 
7307, chronic hypertrophic gastritis, with small nodular 
lesions, and symptoms is rated 10 percent disabling.  

VA progress notes indicate a history of GERD, with March 2004 
notation of "stable on med(ication)."  See also December 
2003 report from Dr. W.N.J. (noting "stable" GERD).  An 
October 2004 report notes that he was advised to lose weight.  

A VA examination report, dated in June 2003, shows that the 
Veteran complained of recurrent pyrosis occurring about every 
two months that presented as severe substernal burning 
without dysphagia.  There was no history of upper G.I. 
(gastrointestinal) bleeding, or abdominal surgery.  He 
reported a history of some diverticulosis and diverticulitis, 
and some lower G.I. bleeding, and current use of Vioxx and 
Mylanta.  

On examination of the heart, lungs, and abdomen were 
negative.  He was 70 inches tall and weighed 191 pounds, and 
h was noted to be "very muscular and strong, and appears 
physically active."  It was further noted, "He assures me 
that his stomach problems are not disabling."  The 
impression was recurrent intermittent pyrosis, with a normal 
esophragram.  

A VA examination report, dated in January 2007, shows that 
the Veteran complained of reflux symptoms with regurgitation 
of liquid stomach contents daily.  He denied hematemesis or 
melena.  He stated that he was taking Mylanta with good 
results and no side effects.  He indicated that he did not 
have any circulatory or hypoglycemic reactions 
postprandially.  He denied diarrhea, constipation, and 
abdominal colic.  A barium swallow two years before was noted 
not to have shown gastric ulcers.  On examination, he weighed 
200 pounds.  There were no signs of anemia.  Bowel sounds 
were normal.  The diagnoses were viral gastroenteritis in the 
service with no recurrence, and gastritis that is recurrent, 
but well-controlled with Mylanta.  The examiner stated that 
this condition would not prevent him from gainful employment, 
as his gastritis was non-debilitating.  

The Board finds that the claim must be denied.  The medical 
evidence shows that the Veteran's condition is shown to have 
been manifested by recurrent pyrosis in 2003, and recurrent 
gastritis in 2007, with complaints of reflux.  There is no 
evidence of small nodular lesions.  The Board therefore finds 
that the preponderance of the evidence is against the claim, 
and that the criteria for a compensable rating are not shown 
to have been met under DC 7307.  

With regard to the possibility of a compensable rating under 
another diagnostic code, Schafrath, under 38 C.F.R. § 4.114, 
DC 7346, for hiatal hernia, a 30 percent rating is assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned when the disease exhibits two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114.  

The medical evidence is insufficient to show that the 
Veteran's disorder is manifested by persistently recurrent 
epigastric distress with at least two of the following 
symptoms: dysphagia, pyrosis, regurgitation, substernal or 
arm or shoulder pain, or symptoms productive of considerable 
impairment of health.  The evidence shows that he was noted 
to have pyrosis in 2003, with no subsequent findings of this 
symptom.  In 2007, he complained of reflux, and he was merely 
noted to have "recurrent gastritis" which was well-
controlled with Mylanta.  There are no findings to show the 
presence of substernal or arm or shoulder pain, or symptoms 
productive of considerable impairment of health.  VA and 
private treatment reports note that his GERD was stable, and 
that he was advised to lose weight.  Therefore, a compensable 
rating is not warranted under DC 7346.  

Additionally, because the Veteran's gastrointestinal 
disability primarily involves gastritis, the Board does not 
find that any other digestive system diagnostic code would be 
more appropriate for rating the Veteran's gastrointestinal 
disability, including adhesions of the peritoneum (Diagnostic 
Code 7301), ulcer disease (Diagnostic Codes 7304-7306), 
postgastrectomy syndromes (Diagnostic Code 7308), colitis 
(Diagnostic Code 7323), or diverticulitis (Diagnostic Code 
7327).  See 38 C.F.R. § 4.114 (2008).  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation at any time within the 
appeal period, except as noted.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of the disabilities in issue, such that 
increased evaluations are warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2008).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2003, and January 2004 (service 
connection for a low back disability), and November 2006 (all 
claims).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (in March 2006).  

The VCAA notices did not precede the RO's rating decision 
that is the basis for this appeal, and they did not discuss 
the criteria for increased ratings, thus, the VCAA duty to 
notify has not been satisfied with respect to VA's duty to 
notify him of the information and evidence necessary to 
substantiate the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notice what 
was needed.  Specifically, in the May 2004 statement of the 
case, the RO specifically discussed the relevant criteria for 
increased ratings.  See also January 2009 supplemental 
statement of the case (same).  The Veteran was afforded a 
hearing in June 2006.  These actions by VA indicate that a 
reasonable person could be expected to understand what was 
needed from the notices.  The Veteran's transcript of his 
hearing, and submissions from the appellant and his 
representative, received between 2006 and 2009, further show 
an accurate understanding of the issues on appeal.  The 
actions of the Veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process, and show that the 
Veteran, and/or those acting on his behalf, have had a 
meaningful opportunity to participate in the development of 
his claims.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and SSA records.  The Veteran has 
been afforded VA examinations, and an etiological opinion has 
been obtained in association with the service connection 
claim.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to an increased evaluation for service-connected 
right eye cataract is denied.  

Entitlement to an increased evaluation for service-connected 
arthritis of the cervical spine, evaluated as 20 percent 
disabling prior to January 29, 2007, and as 30 percent 
disabling thereafter, is denied.    

Entitlement to a compensable evaluation for service-connected 
gastritis and gastroenteritis is denied.  


REMAND

With regard to the claim for TDIU, the Veteran asserts that 
he is entitled to this benefit.  He has reported that he was 
laid off in April 2002.  See also Veteran's claim (VA Form 
21-8940), received in 2007.  It does not appear that he has 
worked since this time.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran does not currently have a service-connected 
disability that is evaluated as more than 30 percent 
disabling, and his current combined rating is 50 percent.  
See January 2009 rating decision.  This combined rating is 
not affected by the Board's instant decision.  Therefore, at 
no time has the Veteran met the minimum schedular 
requirements for TDIU.  See 38 C.F.R. § 4.16(a) (2008). 

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b) (2008).  

A VA examination report, dated in January 2007, shows that 
the examiner stated that the Veteran was unable to obtain a 
job or sustain a job due to "chronic back and chronic lumbar 
and cervical pain."  

In this decision, the Board has determined that service 
connection is not warranted for a low back condition.   

In an addendum, dated in November 2007, the same physician 
who performed the January 2007 VA examination stated that he 
believed that the Veteran was unemployable due to cervical 
disease.  

The Board is precluded by regulation from assigning an 
extraschedular rating under in the first instance.  However, 
given the evidence, and the most recent decisions from the 
Court, the Board has determined that a Remand is required so 
that this case can be referred to the Director of VA's 
Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

Refer the Veteran's TDIU claim to VA's 
Director of Compensation and Pension 
Service in accordance with 38 C.F.R. § 
3.321(b) for consideration of entitlement 
to TDIU on an extraschedular basis.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


